DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Michelle Fisher (Inventor) on 02/11/2022. 

The application has been amended as follows: 
In the Claims 
1. (Currently Amended) A method for processing a mobile banking transaction using a mobile device, comprising: 
receiving, at a non-browser based application information related to a userID and information related to a password, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on the mobile device, wherein the graphical user interface includes a graphical icon,  the mobile device including a mobile device display, a mobile device processor, a mobile device memory, a mobile 
transmitting, by the non-browser based application, the information related to the userID and the information related to the password to a remote management server which authenticates the user;
after user authentication, receiving, at the non-browser based application, a request for a mobile banking transaction, wherein the non-browser based application receives the request for the mobile banking transaction through user input via the mobile device display;
after receiving the request for the mobile banking transaction, transmitting, from the non-browser based application to the remote management server, the request for the mobile banking transaction;
after the request for the mobile banking transaction has been processed by the remote management server using a payment method, receiving a digital artifact from the remote management server at the non-browser based application, wherein the payment method is maintained at the remote management server; and 
 displaying the digital artifact within the non-browser based application.

12. (Currently Amended) The method of claim 1, further wherein upon [[the]]a condition that the mobile device loses connection with a wireless network the non-browser based application monitors for access to the wireless network and automatically re-connects to the wireless network when the wireless network is available. 

21.	(Currently Amended) A mobile device for processing a mobile banking transaction, the mobile device comprising:
	a mobile device input interface configured to:
receive, at a non-browser based application information related to a userID and information related to a password, wherein the non-browser based application is a mobile operating system platform based mobile application with a graphical user interface that is preinstalled or downloaded and installed on the mobile device,  wherein the graphical user interface includes a graphical icon, the mobile device including a mobile device display, a mobile device processor, a mobile device memory, a mobile device radio transceiver that supports voice and data interactions through a first communication channel and a mobile device wireless fidelity (Wi-Fi) transceiver;
after user authentication, receive, at the non-browser based application, a request for the mobile banking transaction, wherein the non-browser based application receives the request for the mobile banking transaction through user input via the mobile device display;
after the request for the mobile banking transaction has been processed by the remote management server using a payment method, receive a digital artifact from the remote management server at the non-browser based application, wherein the payment method is maintained at the remote management server; 
wherein at least one of the mobile device radio transceiver or the mobile device Wi-Fi transceiver is configured to:
;
after receiving the request for the mobile banking transaction, transmit, from the non-browser based application to the remote management server, the request for the mobile banking transaction, and
wherein, the mobile device display is configured to display the digital artifact within the non-browser based application. 

43. (Currently Amended) The method of claim 1, further wherein the non-browser based application is stored in a local mobile device memory during execution of the non-browser based application, a bulk storage mobile device memory when the non-browser based application is not being executed, and a cache mobile device memory to provide temporary storage of at least some non-browser based application in order to reduce the number of times the non-browser based application must be retrieved from the bulk storage mobile device memory during the execution. 

48. (Currently Amended) The mobile device of claim 21, further wherein the non-browser based application is stored in a local mobile device memory during execution of the non-browser based application, a bulk storage mobile device memory when the non-browser based application is not being executed, and a cache mobile device memory to provide temporary storage of at least some non-browser based application in order to reduce the number of times the non-browser based application must be retrieved from the bulk storage mobile device memory during the execution. 

53. (Cancelled)

54. (Cancelled)
 
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches a non-browser based application operating on a mobile device for performing user authentication and a mobile banking transaction between the mobile device and a remote management server, as recited in claim 1. 
Claim 21 recites similar limitations as set forth in claim 1, and therefore is patentable over prior art. 
Claims 2-9, 12-20, 22-29, 32-45, 47-50 and 52 depend, directly or indirectly from claims 1 or 21, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2008/0010191 (Rackley III et al.) discloses methods and systems for providing a financial payment to a payee utilizing a mobile device such as a mobile telephone (cellphone) or wireless connected personal digital assistant (PDA). The user inputs information into the mobile device identifying a payee, a payment source for the payment, and a payment method. The mobile device generates a mobile payment instruction comprising information corresponding to the identified payee, the payment source, and the payment method, and wirelessly 
However, Rackley III et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2006/0100924 (Tevanian, JR.) discloses a method of creating a photo book based on a user-selected, predefined theme. During creation of the photo book, design options such as styles, layouts, and design elements are adjusted dynamically based on the selected theme. 
However, Tevanian, JR. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2004/0030658 (Cruz) discloses an electronic ticket including user information, ticket application information, and a ticket object further including a ticket data object. A modular electronic ticket includes an XLM document divided into several XML parts, the parts further including user information, and individual tickets, the individual tickets further including user information, and ticket application information including a part for a ticket object with a link specified by a keyword to a ticket data object, the ticket data object being presented by a device when the ticket is to be used. 
However, Cruz fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687